Citation Nr: 1629786	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-15 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of education benefits in the amount of $6,257.47.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active Army service in the U.S. Army from September 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appellant's education file is primarily a physical record, but additional documents reviewed for purposes of this decision are stored on the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

The appellant testified before the undersigned Veterans Law Judge in June 2015.  The transcript of that hearing is associated with the appellant's electronic VBMS files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the appellant sought education benefits for community college enrollment for the period from August 2013 to December 2013.  VA approved those benefits, and the appellant's enrollment information was processed by VA in August 2013.  In January 2014, VA received notice from the community college that the appellant's attendance had been terminated, effective in August 2013, due to unsatisfactory attendance, conduct, or progress.

The appellant was notified in January 2014 that the termination of the fall 2013 academic program changed his entitlement to education benefits and resulted in an overpayment of education benefits to the appellant.  The notice letter from the St. Paul, Minnesota, Debt Management Center advised the appellant that the overpayment amount was $6,257.47.

The appellant did not challenge the existent or calculated amount of the overpayment, but did request a waiver of the overpayment.  See February 2014 statement from the appellant; see also Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  At that time, the appellant argued that he fell behind in the class because he lacked a textbook.  He contended that he was unable to timely purchase the textbook because he did not receive his education benefit payment until the semester was almost at the halfway point.  The record does not clearly reflect the dates on which education payments were issued to the appellant in 2013.   The appellant's representative has argued that additional development of the evidence is required.  The appellant's representative argues that evidence showing when education benefit payments were issued to the appellant during 2013, when the overpayment was incurred, would be relevant to the claim.  Such evidence should be associated with the claims file.

In January 2014, the community college at which the appellant had enrolled advised VA that the appellant's student status for the period from August 2013 to December 2013 was terminated on the basis of unsatisfactory attendance, conduct, or progress.  The appellant contends that additional information from the school showing when and why the school terminated the appellant's student status should be obtained, since the appellant did not himself withdraw from classes.  More specific information from the community college showing when and why the appellant's student status was terminated could be relevant to the outcome of the request for waiver.  An attempt to obtain more specific information from the community college regarding the appellant's conduct, attendance, and progress, should be obtained, if available, with authorization from the appellant. 

In his February 2014 statement, the appellant indicated that he was on medications that made it difficult for him to attend classes in fall 2013.  Medical evidence prior to 2013 is associated with the claims file, but medical evidence available for review on appeal does not establish what medications were prescribed for the appellant during the relevant period in 2013.  Additional development of the medical evidence could be relevant to the request for waiver.

In his May 2014 substantive appeal, the appellant contended that the community college withdrew him from his fall 2013 classes because he had "trouble making tuition payments." The appellant also contended that he was "off" his medications, and "out of control" of his affairs during the relevant period.  Development of the additional medical evidence referenced by the appellant could be relevant to the determination.

At his June 2015 Travel Board hearing, the appellant testified that he traveled to Topeka, Kansas, for medication and psychiatric counseling while he was trying to attend college. Transcript, June 2015 travel board hearing, pg. 4.  The appellant further testified that his education benefits payment was delayed due to the "government shutdown" in October 2013.  The appellant also testified that he missed classes to obtain medical treatment.  The instructor determined that the appellant could not keep up, the appellant found out later, and the appellant was dropped from the program.  Tr. 5-7.  The representative has asked that further development about the school's administrative "drop" of the appellant be conducted.

The appellant testified about the financial hardship that would result from VA's recoupment of the overpayment.  He testified that, despite the recent award of a total disability evaluation, he was worried that he would become homeless again if VA recovered the overpayment of education benefits.  The Appellant should be offered the opportunity to provide additional and updated  reports of his monthly expenses and income during the course of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete record of the appellant's VA medical treatment in 2013, including records of appointments or treatment at the Topeka, Kansas VA Medical Center in 2013.  Evidence of any type of VA treatment, including inpatient treatment, outpatient treatment, and participation in group therapy or other mental health treatment in 2013 should be obtained.  Additionally, each VA facility should provide a record of medications prescribed for the appellant and a list of medications dispensed to the appellant in 2013.  

2.  Afford the appellant an opportunity to identify any non-VA medical treatment or group therapy he obtained in 2013 and to identify or submit information about medications he was taking in 2013 that were not prescribed or dispensed by VA.

3.  Associate VA financial records which show each education benefit payment issued to the appellant from January 2013 to December 2013.  This record should provide the issuance date for each education benefit payment during the relevant period.  

4.  Obtain a record of the tuition and fees billed to the appellant for the academic period from August 2013 to December 2013 at Tulsa Community College (TCC).  

Obtain the appellant's education progress reports, including any records compiled by instructors, attendance, conduct, or progress or administrative records showing attendance, conduct, or progress during the fall 2013 semester, to the extent available, with appropriate authorization from the appellant.  

5.  Ask TCC for a record, if available, of each textbook required for the course work the appellant was enrolled in from August 2013 to December 2013, and the approximate cost of the required textbooks.  

6.  Associate a financial record which shows each VA benefit (regular or irregular, including retroactive payments, other than education benefits listed in paragraph #1) issued to the appellant from September 1, 2013 to the present.  This record should show when each benefit payment was issued.  

7.  Afford the appellant an opportunity to submit updated income and expense records (Financial Status Reports) covering the pendency of this appeal, so that his complete income record and expense records, one for each year from 2013 to the present (2013, 2014, 2015, 2016, other), is available for appellate review.  

8.  Thereafter, readjudicate the issue on appeal.  If the appeal remains denied, the Appellant and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN, 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




